DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0025] line 4 includes double comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims  1- 5 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over  HP (WO 2015/108546 A2, as provided by the applicant’s IDS; herein after HP-1) in view of HP (WO 2018/017084 A1, as provided by the Applicant’s IDS; hereinafter HP-2).
For claim 1, HP-1 teaches a system which comprises: an energy source to apply energy to select portion of an outer surface of three-dimensional (3D)  printed object, the energy provided by the energy source is to cause a polymer of the select portion to melt and reflow; and a controller to direct the energy of the energy source to the select portion of the outer surface ([0012]-[0014],[0016]-[0020],[0028],[0048],[0057]).
However, the claimed invention differs from HP-1, in forming a pattern on the outer surface of the 3D printed object for ensuring brighter color on the chosen sites of a surface of a three-dimensional object. 
In the same field of endeavor, HP-2 teaches a system comprising an energy source to apply energy to select portion of an outer surface of a three-dimensional (3D) printed object to form a pattern on the outer surface of the printed 3D object (see [0009],[0013][0022][0025][0026][0032][0033]).
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to combine the system as taught by HP-1 with further including an energy source to apply energy to select portion of an outer surface of a three-dimensional printed object, as taught by HP-2, for the benefit of shaping the 3D object into desired form.

As for claim 3, energy provided by the energy source reduces a surface roughness of select portion of surface ([0013][0057]), therefore, the invention of claim 3 would have been obvious.
As for claim 4, HP-1 teaches a multi-jet fusion printed to form the 3D printed object ([0028]).
For claim 5, HP-1 teaches a method, comprising obtaining a three-dimensional (3D) printed object; altering a surface finish of a select portion of the outer surface by causing a reflow of polymer on the select portion ([0012]-[0014], [0017]-[0020],[0028],[0048],[0057]). 
However, HP-1 fails to teach (i) determining a pattern representative of a surface feature to be generated on an outer surface of the 3D printed object; (ii) form the pattern on select portion of the surface. 
In the same field of endeavor, pertaining to method for shaping 3D object, HP-2 teaches method comprising determining a pattern representative of a surface feature to be generated on an outer surface of the 3D printed object; and forming the pattern representative of the surface feature, on select portion by altering a surface finish of the select portion ([0009][0013][0022][0025]-[0026][0032]-[0033]).
 It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to combine the method as taught by HP-1 with further including an energy source to apply energy to select portion of an outer surface of a three-dimensional printed object, as taught by HP-2, for the benefit of shaping the 3D object into desired form.
As for claim 10, HP-1 teaches wherein the step of obtaining 3D printed object includes forming the 3D printed object via multi-jet fusion ([0028]).
Claims  6 – 8  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  HP (WO 2015/108546 A2; herein after HP-1) in view of HP (WO 2018/017084 A1; hereinafter HP-2) in further view of APPLIED MATERIALS INC (WO2017/015159 A1, as also provided by the Applicant’s IDS). 
As for claim 6, HP-1 and HP-2 teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the altering of the surface finish includes reducing a surface roughness of the outer surface without altering outer layer of a main body of the 3D printed object. 
In the same field of endeavor, pertaining to additive manufacturing, APPLIED MATERIALS INC teaches  wherein a surface roughness of the outer surface of 3D object changes without altering a main body of the object (Page 7 lines 21-31), and therefore, it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the above process as taught by HP-1, HP-2, with further having a surface roughness of the outer surface changed without altering a main body, as taught by Applied Materials, Inc., for the benefit of forming a desired shaped final product. 
Claim 7 and 8 are dependent upon claim 6. It is further noted that HP-1 teaches the altering of the surface finish includes applying energy to select portion of the outer surface from the energy source ([0013]-[0014],[0017],[0057]), therefore, invention of dependent claim 7 would have been obvious.  Furthermore, in regards to claim 8, HP-1 further teaches applying the energy includes applying heat to the outer surface via laser ([0048]).
As for claim 11-12, Applied Materials Inc teaches the polymer on the outer surface includes powder particles, the altering of the surface finish includes applying energy, via a laser, to the select portion of the outer surface, the energy to cause reflow of a first portion of the excess adhered powder particles (p. 1 lines 22-27. P. 2 lines 7-13, p. 5 lines 8-18, and p. 7 lines 13-22), therefore it would have been obvious to one skilled in the art to further combine the teachings of Applicant Materials Inc to the process as taught by HP-1 and HP-2, in order to form desired shape 3D object with surface finishing. 
Lastly, since Applied Materials Inc. teaches the reflow of the first portion of the powder particles is to cause a reduction in a surface roughness of the select portion, as discussed above, therefore, claim 12 would also have been obvious modification.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art fails to teach further including at least one of a speed or powder intensity of the laser to vary a gray-scale characteristic of the select portion of the outer surface. 
Claims 13- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Folgar et al  (US 2017/0087639 A1) teach a method comprising: forming a three-dimensional (3D) printed object from a polymer that does not include a conductive material; after formation of the 3D printed object, applying a conductive material on at least a portion of an outer surface of the 3D printed object (claim 1, 5). 
However, Folgar et al fail to explicitly teach determining a pattern representative of a conductive feature to be generated on an outer surface of the 3D printed object; and sintering a select portion of the outer surface of the 3D printed object; and sintering a select portion of the outer surface of the 3D printed object to form the pattern representative of the conductive feature. 
The distinctive feature that are mentioned above are not known from the prior art and the invention as a whole is not obvious to a person skilled in the art to create the required carrying-out elements, for example resistors, condensers, antennas, on an external surface of a three-dimensional printing object. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0170012 A1 (Delisle et al) teach laser object manufacturing, sections of unwanted material may be laser cut in a raster pattern, such that after manufacturing is complete the unwanted material may be easily removed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743